Name: 94/910/EC, ECSC, Euratom: Decision of the Council and the Commission of 19 December 1994 concerning the conclusion of a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  international trade;  political geography
 Date Published: 1994-12-31

 Avis juridique important|31994D091094/910/EC, ECSC, Euratom: Decision of the Council and the Commission of 19 December 1994 concerning the conclusion of a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part Official Journal L 360 , 31/12/1994 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 36 P. 0003 Swedish special edition: Chapter 11 Volume 36 P. 0003 DECISION OF THE COUNCIL AND THE COMMISSION of 19 December 1994 concerning the conclusion of a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (94/910/ECSC, EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to the Treaty establishing the European Community, and in particular Article 238, in conjunction with Article 228 (2) second sentence and (3), second subparagraph thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Having regard to the assent of the European Parliament (1),Whereas the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, signed in Brussels, on 4 October 1993, should be approved,DECIDE:Article 1 The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, and the Protocols annexed thereto and the declarations and Exchanges of Letters attached to the Final Act, are hereby approved on behalf of the European Coal and Steel Community, the European Community and the European Atomic Energy Community.The texts of the Agreement, the Protocols annexed thereto and the Final Act are attached to this Decision.Article 2 1. The position to be adopted by the Community within the Association Council shall be determined by the Council on a proposal from the Commission, or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaties establishing the European Community, the European Coal and Steel Community and the European Atomic Energy Community.2. The President of the Council shall, in accordance with Article 105 of the Europe Agreement, preside over the Association Council and present the position of the Community. A representative of the Commission shall preside over the Association Committee, in accordance with the Rules of Procedure thereof, and present the position of the Community.Article 3 The President of the Council shall, as regards the European Community, deposit the act of notification provided for in Article 123 of the Agreement. The President of the Commission shall deposit the said acts of notification, as regards the European Coal and Steel Community and the European Atomic Energy Community.Done at Brussels, 19 December 1994.For the CouncilThe PresidentK. KINKELFor the CommissionThe PresidentJ. DELORS(1) OJ No C 315, 22. 11. 1993, p. 104.